     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 1 of 21



 1 John C. Norling – 013986
   jnorling@jsslaw.com
 2 Jeffrey D. Gardner – 021783
   jgardner@jsslaw.com
 3 Jimmie W. Pursell, Jr. – 19957
   jpursell@jsslaw.com
 4 JENNINGS, STROUSS & SALMON, P.L.C.
   A Professional Limited Liability Company
 5 One East Washington Street, Suite 1900
   Phoenix, Arizona 85004-2554
 6 Telephone: (602) 262-5911
 7 Michael N. Nemelka* (DC 983800)
   mnemelka@kellogghansen.com
 8 Derek T. Ho* (DC 488609)
   dho@kellogghansen.com
 9 Brendan J. Crimmins* (DC 497273)
   bcrimmins@kellogghansen.com
10 Joshua Hafenbrack* (DC 1017128)
   jhafenbrack@kellogghansen.com
11 Collin R. White* (DC 1031005)
   cwhite@kellogghansen.com
12 Bethan Jones* (DC 156261)
   bjones@kellogghansen.com
13 KELLOGG, HANSEN, TODD,
    FIGEL & FREDERICK, P.L.L.C.
14 1615 M Street, N.W., Suite 400
   Washington, D.C. 20036
15 Telephone: (202) 326-7900
   Fax: (202) 326-7999
16
   Attorneys for Intervenor-Defendants
17 Arizona Automobile Dealers Association
18 *Pro Hac Vice
19                    IN THE UNITED STATES DISTRICT COURT
20                             FOR THE DISTRICT OF ARIZONA
21   CDK Global, LLC, a limited liability    No. 2:19-cv-04849-GMS
     company, and The Reynolds and
22   Reynolds Company, a corporation,
                                             INTERVENOR-DEFENDANTS
23               Plaintiffs,                 ARIZONA AUTOMOBILE
                                             DEALERS ASSOCIATION’S
24   vs.                                     RULE 12(B)(6) MOTION TO
                                             DISMISS; AND MEMORANDUM
25   Mark Brnovich, Attorney General of      OF POINTS AND AUTHORITIES
     the State of Arizona, et al.,           IN SUPPORT
26
                 Defendants.                 (Oral Argument Requested)
27
28


                                                                6775191v1(63597.36)
        Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 2 of 21



 1                                            TABLE OF CONTENTS
 2 INTRODUCTION ........................................................................................................ 1
 3 FACTUAL AND STATUTORY BACKGROUND .................................................... 1
 4 LEGAL STANDARD .................................................................................................. 6
 5 ARGUMENT ............................................................................................................... 6
 6         I. FEDERAL LAW DOES NOT PREEMPT ARIZONA’S DEALER DATA
              SECURITY LAW ............................................................................................. 6
 7
 8             A.      The CFAA Does Not Preempt Arizona’s Law (Fourth Claim) ............... 7
 9             B.      The DMCA Does Not Preempt Arizona’s Law (First Claim) ............... 10
10             C.      The Copyright Act Does Not Preempt Arizona’s Law (Second Claim) 13
11             D.      The DTSA Does Not Preempt Arizona’s Law (Third Claim) ............... 15
12             E.      The GLBA Does Not Preempt Arizona’s Law (Fifth Claim) ................ 16
13 CONCLUSION .......................................................................................................... 17
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 i
                                                                                                    6775191v1(63597.36)
      Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 3 of 21



 1                                   INTRODUCTION
 2      If Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and Reynolds
 3 Company (“Reynolds”) are to be believed, the Dealer Data Security Law, codified at
 4 Arizona Revised Statute (“A.R.S.”) Sections 28-4651 to 28-4655—which was passed
 5 by the Arizona Legislature by a bipartisan vote of 89 to zero, and signed into law by
 6 Governor Ducey—is preempted by five separate federal statutes and violates five
 7 separate provisions of the U.S. Constitution. That would make it perhaps one of the
 8 most constitutionally infirm statutes in the history of state legislation.         Not
 9 surprisingly, Plaintiffs’ extreme contention is wrong as a matter of law. The statute
10 embodies data security, consumer protection, and economic legislation—legislation
11 that under our federalist constitutional system lies within the traditional province of
12 the States—that ensures the security of data that belongs to automobile dealerships
13 and brings fairness back to an industry that for too long has suffered from Plaintiffs’
14 harmful market practices. At its core, the statute puts safeguards around the use of
15 dealer data and returns control of that data to the dealers themselves. Plaintiffs are
16 the two largest DMS (or “Dealer Management System”) providers that together
17 control 75% of the DMS market. (Other DMS providers did not challenge the law; in
18 fact, they support it.) The statute forbids DMS providers like Plaintiffs from taking
19 control of dealer data to obtain a chokehold over the retail automobile market.
20 Nothing in federal law or the U.S. Constitution prohibits such common-sense
21 legislation.
22      Pursuant to Federal Rule of Civil Procedure 12(b)(6), Intervenor-Defendant
23 Arizona Automobile Dealers Association (“AADA”) respectfully moves this Court to
24 dismiss with prejudice the Complaint in its entirety.
25                   FACTUAL AND STATUTORY BACKGROUND
26      1. A DMS is enterprise software that auto dealerships use to run their operations.
27 See Compl. ¶¶ 34-45. A DMS includes a database, where dealers store the data
28
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 4 of 21



 1 (about their customers, car inventory, parts, accounting, and more) that they generate
 2 in their operations. Id. ¶ 42 (“some data ‘belongs’ to the dealers”); see also In re
 3 Dealer Mgmt. Sys. Antitrust Litig., 313 F. Supp. 3d 931, 940 (N.D. Ill. 2018) (St.
 4 Eve, J.) (“Dealers ‘own’ their data in the DMSs.”).1 Besides a DMS, dealers use
 5 other software applications—such as customer relationship management and
 6 inventory management—that require access to a dealer’s data. See Compl. ¶ 37.
 7 CDK and Reynolds charge these third-party software applications monthly fees for
 8 access to the dealer’s data. Id. ¶¶ 99, 104. CDK and Reynolds also have reporting
 9 tools that permit dealers to manually extract and transmit their data to third-party
10 applications, id. ¶ 107, but, as one court observed, these methods are “‘comically’
11 insecure.” Authenticom, Inc. v. CDK Global, LLC, 2017 WL 3017048, at *9 (W.D.
12 Wis. July 14, 2017).
13      The Arizona Legislature passed A.R.S. §§ 28-4651 to 28-4655 (the “Dealer Data
14 Security Law” or the “Law”) to safeguard the security of dealer data (which includes
15 consumer data) and put dealers in control of access to it. The House (March 11,
16 2019) and the Senate (March 27, 2019) both passed the law unanimously and
17 Governor Ducey signed it on April 9, 2019.
18      2. The Dealer Data Security Law pertains to only three categories of data: (1)
19 “consumer” information, over which dealers have custodianship; (2) “data that
20 relates to a dealer’s business operations” (such as transactional, inventory, and
21 accounting information); and (3) “motor vehicle diagnostic” information used to
22
23
   1
     The AADA does not rely on facts outside the four corners of the Complaint in
24 support of its arguments for dismissal, and accepts all allegations within the
   Complaint as true. Nevertheless, the Court can take judicial notice of the Dealer
25 Data Security Law’s legislative history and of court decisions in the antitrust cases
   against CDK and Reynolds. See, e.g., Anderson v. Holder, 673 F.3d 1089, 1094 n.1
26 (9th Cir. 2012) (“Legislative history is properly a subject of judicial notice.”); Five
   Points Hotel P’ship v. Pinsonneault, 835 F. Supp. 2d 753, 757 (D. Ariz. 2011)
27 (observing that on a motion to dismiss, a court can take judicial notice of the
   existence of another court’s opinion, although “not for the truth of the facts recited
28 therein”).
                                              2
                                                                        6775191v1(63597.36)
         Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 5 of 21



 1 service cars. See A.R.S. § 28-4651(7) (defining “Protected Dealer Data”). The Law
 2 does not apply to any non-dealer data.
 3        Dealers are subject to numerous federal regulations governing use of consumer
 4 information, including rules requiring dealers to provide notice to consumers
 5 regarding how their data will be used. See, e.g., 16 C.F.R. § 313 (FTC Financial
 6 Privacy Rule); 16 C.F.R. § 314 (FTC Safeguards Rule). The Dealer Data Security
 7 Law provides additional safeguards to keep consumer information and other
 8 Protected Dealer Data confidential and to limit its use. Among such provisions are
 9 those prohibiting use of the data in ways that exceed dealer and consumer consent,
10 A.R.S. § 4654(B)(1); requiring deletion of the data after the termination of an
11 agreement with the dealer, A.R.S. § 4654(B)(3)(b); ensuring that dealers may audit
12 access to and use of the data held by DMS providers, A.R.S. § 4654(B)(4)-(5); and
13 clarifying that the Law does not authorize use of consumer data in a manner
14 inconsistent with a dealer’s agreement with a consumer or the purposes for which the
15 consumer provided it, A.R.S. § 4655(2).
16        The Dealer Data Security Law sets several important additional boundaries on the
17 access and use of Protected Dealer Data. First, the Law ensures that “[no] third party
18 may . . . access, share, sell, copy, use, or transmit protected dealer data without prior
19 express written consent.” A.R.S. § 28-4653(A)(1). Second, the Law specifies that
20 dealers and third parties must meet the Standards for Technology in Automotive
21 Retail (“STAR Standards”), which were developed by the automotive industry to
22 establish “best practices” for data security.2 A.R.S. § 28-4651(9). Third, the Law
23 protects dealers and consumers by prohibiting third parties from engaging in “cyber
24 ransom,” A.R.S. § 28-4653(A)(2), which is defined as any mechanism to “encrypt,
25 restrict or prohibit . . . a dealer’s or a dealer’s authorized integrator’s access to
26
27   2
     The 2019 STAR Standards have been published at
   https://www.starstandard.org/images/SIGINFRASTRUCTURE/2019STARDealer
28 InfrastructureGuidelines(DIG).pdf.
                                           3
                                                                          6775191v1(63597.36)
         Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 6 of 21



 1 protected dealer data for monetary gain,” A.R.S. § 28-4651(2). Fourth, the Law
 2 prohibits third parties—including any DMS company—from taking actions to
 3 “prohibit or limit a dealer’s ability to protect, store, copy, share, or use protected
 4 dealer data,” A.R.S. § 28-4653(A)(3), and from placing any “unreasonable
 5 restriction” on the ability of a dealer-authorized third party to access a dealer’s data
 6 on the dealer’s DMS database, id. § 28-4653(A)(3)(b).
 7        Critically, DMS companies can comply with the Law by providing a secure,
 8 external interface (referred to as an application programming interface, or “API”)
 9 without the need for any third party to even access the DMS database.3 See A.R.S. §
10 28-4654(A)(2). Indeed, the Law requires that DMS companies “provide access to
11 open application programming interfaces to authorized integrators,” so that dealers
12 can securely and efficiently transfer their data to their third-party business partners.
13 Id.
14        Arizona is not alone in taking action to protect dealer and consumer data in this
15 way. Montana (H.B. 617 enacted on May 6, 2019, and currently in effect), Oregon
16 (H.B. 3152 enacted on July 2, 2019, and going into effect on January 1, 2020), and
17 North Carolina (SB 384 enacted on July 19, 2019, and going into effect on October 1,
18 2020)4 have passed materially identical statutes to Arizona’s law, with more states
19 planning to follow suit in future legislative sessions.
20        3. The Complaint fails to mention the antitrust backdrop that—along with the
21 paramount data security issues—helped lead to the enactment of the laws in Arizona
22 and other states. Plaintiffs CDK and Reynolds are defendants in a federal antitrust
23 Multi-District Litigation (“MDL”) and are subject to active investigations by the
24
25   3
     As the FTC has explained, an “API (or Application Programming Interface) allows
26 a website or software program to accept requests from an external source and send
   back responses to those requests.” See “FTC For Developers” available at
27 https://www.ftc.gov/developer.
   4
     See H.R. 617, 66th Leg., Reg. Sess. (Mont. 2019); H.R. 3152, 80th Leg. Assemb.,
28 Reg. Sess. (Or. 2019); H.R. 384, Gen. Assemb. Reg. Sess. (N.C. 2019).
                                            4
                                                                         6775191v1(63597.36)
         Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 7 of 21



 1 Federal Trade Commission and multiple state attorneys general5 into alleged
 2 collusion to monopolize access to dealer data. Four federal judges have found those
 3 antitrust claims to be valid in cases brought by dealers, third-party software vendors,
 4 and competitors.6      The harm to competition and consumers, in Arizona and
 5 elsewhere, has been immense. CDK and Reynolds, which have long held a duopoly
 6 in the DMS market, have used their combined power to take control over data that
 7 they publicly acknowledge belongs to the dealers and then impose staggering fees for
 8 access to that data. In re Dealer Mgmt. Sys., 313 F. Supp. 3d at 939-41, 945-46; see
 9 also Authenticom, Inc. v. CDK Global, LLC, 874 F.3d 1019, 1023 (7th Cir. 2017)
10 (noting that where independent integrators charge $50 per store per month for data
11 access, Reynolds charged in one example “a whopping $893 in the aftermath of its
12 agreements with CDK” while CDK, in another example, raised its prices multifold to
13 $735).
14        4. On July 29, 2019, CDK and Reynolds filed this Complaint alleging, in a
15 kitchen-sink pleading strategy, that the Dealer Data Security Law is preempted by
16 federal law and unconstitutional under ten different theories. This Memorandum
17 addresses the five preemption claims, and the AADA joins and adopts the arguments
18 made by the State of Arizona Defendants regarding the five constitutional claims.
19
20
21
22   5
     See, e.g., Melissa Burden, Signs show probe of DMS giants CDK, Reynolds heating
23 up, Automotive News, August 26, 2019, www.autonews.com/dealers/signs-show-
   probe-dms-giants-cdk-reynolds-heating.
24 6 See CDK Global, LLC, 2017 WL 3017048 (W.D. Wis. July 14, 2017) (Peterson, J.
   Authenticom opinion); Motor Vehicle Software Corp. v. CDK Global, LLC, 2017 WL
25 5643163 (C.D. Cal. Oct. 2, 2017) (Fischer, J. opinion); In re Dealer Mgmt. Sys.
   Antitrust Litig., 313 F. Supp. 3d 931 (N.D. Ill. 2018) (St. Eve, J. Authenticom
26 opinion); In re Dealer Mgmt. Sys. Antitrust Litig., 2018 WL 6629250 (N.D. Ill. Oct.
   22, 2018) (Dow, J. MVSC opinion); In re Dealer Mgmt. Sys. Antitrust Litig., 362 F.
27 Supp. 3d 477 (N.D. Ill. 2019) (Dow, J. Vendor Class opinion); In re Dealer Mgmt.
   Sys. Antitrust Litig., 362 F. Supp. 3d 510 (N.D. Ill. 2019) (Dow, J. Dealer Class
28 opinion).
                                             5
                                                                        6775191v1(63597.36)
      Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 8 of 21



 1                                   LEGAL STANDARD
 2      CDK and Reynolds must allege sufficient non-conclusory facts “to state a claim
 3 to relief that is plausible on its face.” Hamilton v. Yavapai Cmty. Coll. Dist., 2016
 4 WL 5871502, at *1 (D. Ariz. Oct. 7, 2016).7
 5      Plaintiffs face two significant hurdles given that they have brought a facial
 6 preemption challenge prior to enforcement.                First, a statute is facially
 7 unconstitutional “only if it is unconstitutional in every conceivable application.”
 8 Klein v. San Diego Cty., 463 F.3d 1029, 1033 (9th Cir. 2006) (internal quotation
 9 marks omitted); Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442,
10 449 (2008) (“no set of circumstances exists under which the Act would be valid”).
11 As demonstrated below, Plaintiffs have not plausibly alleged that the DMS Law is
12 unconstitutional in any of its applications, let alone every conceivable application.
13      Second, where a state law is challenged before implementation and enforcement,
14 courts must exercise “caution in evaluating the validity of [the statute].” Arizona v.
15 United States, 567 U.S. 387, 415 (2012). “There is a basic uncertainty about what
16 the law means and how it will be enforced” and “without the benefit of a definitive
17 interpretation from the state courts, it would be inappropriate to assume” the statute
18 would be construed to raise constitutional concerns. Id.
19                                       ARGUMENT
20 I.      FEDERAL LAW DOES NOT PREEMPT ARIZONA’S DEALER DATA
           SECURITY LAW
21
        Plaintiffs cannot clear the “high threshold” that “must be met if a state law is to be
22
     preempted for conflicting with the purposes of a federal act.” United States v.
23
     California, 921 F.3d 865, 879 (9th Cir. 2019) (internal quotation marks omitted). To
24
25
   7
     AADA submitted a proposed Answer in conjunction with its Motion to Intervene,
26 see Dkt. 30, as required by Rule 24(c). However, it expressly reserved its right to file
   a motion to dismiss under Rule 12(b)(6). In the alternative, if the Court deems the
27 proposed Answer to have been filed, AADA requests that this motion be considered a
   motion for judgment on the pleadings pursuant to Rule 12(c), which is assessed under
28 the same standard as a Rule 12(b)(6) motion.
                                            6
                                                                           6775191v1(63597.36)
         Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 9 of 21



 1 prevail on their theories of “implied” preemption, see Compl., ¶¶ 175, 184, 194, 205,
 2 217, Plaintiffs must show that the Dealer Data Security Law “stands as an obstacle to
 3 the accomplishment and execution of the full purposes and objectives of Congress,”
 4 Hines v. Davidowitz, 312 U.S. 52, 67 (1941), based on “the federal statute as a whole
 5 and identifying its purpose and intended effects,” Crosby v. National Foreign Trade
 6 Council, 530 U.S. 363, 373 (2000).
 7        Furthermore, because the Dealer Data Security Law regulates commerce,
 8 consumer protection, and data security—areas of traditional State concern8—the
 9 Court must “start with the assumption that the historic police powers of the States
10 were not to be superseded by the Federal Act unless that was the clear and manifest
11 purpose of Congress.” Wyeth v. Levin, 555 U.S. 555, 565 (2009) (quoting Medtronic,
12 Inc. v. Lohr, 518 U.S. 470, 485 (1996)).         Moreover, a claim based on implied
13 preemption “‘does not justify a freewheeling judicial inquiry into whether a state
14 statute is in tension with federal objectives; such an endeavor would undercut the
15 principle that it is Congress rather than the courts that preempts state law.’”
16 California, 921 F.3d at 879 (quoting Chamber of Commerce of U.S. v. Whiting, 563
17 U.S. 582, 607 (2011)).
18        Plaintiffs’ preemption claims rest on a mistaken account of the five federal
19 statutes on which they rely. None is fairly read to preclude Arizona’s effort to
20 protect the privacy of dealer data and to restore dealers’ right to control access to that
21 data.
22        A.    The CFAA Does Not Preempt Arizona’s Law (Fourth Claim)
23        The Computer Fraud and Abuse Act (“CFAA”) is principally a criminal statute
24 that “was aimed at hackers who accessed computers to steal information or to disrupt
25
26   8
     See, e.g., Chae v. SLM Corp., 593 F.3d 936, 944 (9th Cir. 2010) (consumer
   protection); Chamberlan v. Ford Motor Co., 314 F. Supp. 2d 953, 958 (N.D. Cal.
27 2004) (unfair business practices); A.R.S. §§ 12-2292 to 12-2294 (confidentiality of
   medical records); § 32-3211 (protocols for secure storage of medical records); § 44-
28 1692 (limitations on use of consumer information by credit reporting agencies).
                                            7
                                                                           6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 10 of 21



 1 or destroy computer functionality.” United States v. Nosal, 844 F. 3d 1024, 1032
 2 (9th Cir. 2016) (internal quotation marks omitted). The CFAA’s text tethers liability
 3 to whether one has “accesse[d] a computer without authorization or exceed[ed]
 4 authorized access, and thereby obtain[ed] . . . information from any protected
 5 computer.”      18 U.S.C. § 1030(a)(2) (emphases added).       The conduct the CFAA
 6 prohibits has been described by the Ninth Circuit as “breaking and entering” a
 7 protected computer. hiQ Labs, Inc. v. LinkedIn Corp., 2019 WL 4251889, at *12
 8 (9th Cir. Sept. 9, 2019). The CFAA does not preempt the Dealer Data Security Law.
 9       First, there is no conflict between the Dealer Data Security Law and the CFAA
10 because nothing in the state statute purports to allow anyone to break and enter into
11 Plaintiffs’ DMSs. The Law requires DMS providers to provide data access only to
12 users with express written authorization of the dealers. A.R.S. § 28-4653(A)(1).
13 That makes the Law antithetical to “hacking.” The Law thus does not conflict with
14 the CFAA, because while the CFAA prohibits hacking, it does not purport to
15 federalize the law of computer access (i.e., to dictate when authorization must be
16 granted, and when it may be denied).9 Indeed, courts have specifically cautioned
17 against reading the CFAA in ways that “preempt all state and local laws that might
18 otherwise afford a legal right of access,” which would “stifle the dynamic evolution
19 and incremental development of state and local laws addressing the delicate balance
20 between open access to information and policy.” hiQ Labs, Inc. v. LinkedIn Corp.
21 273 F. Supp. 3d 1099, 1110-11 (N.D. Cal. 2017), aff’d, 2019 WL 4251889 (9th Cir.
22 Sept. 9, 2019). This is particularly true with respect to the state statute at issue here,
23
24   9
       Black-letter criminal law analogous to the CFAA proves the point: a person cannot
     commit burglary if he acts within a legal entitlement to be in the relevant premises.
25   See A.R.S. Ann. § 13-1501(2) (defining “Enter or remain unlawfully” under
     Arizona’s criminal trespass and burglary statutes to mean “an act of a person who
26   enters or remains on premises when the person’s intent for so entering or remaining
     is not licensed, authorized or otherwise privileged . . . .”); see also State v.
27   Altamirano, 166 Ariz. 432, 437 (Az. Ct. App. 1990) (reversing second-degree-
     burglary conviction because “the defendant had an absolute and unconditional right
28   to enter and remain on the property where he committed the crime”).
                                                8
                                                                           6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 11 of 21



 1 because Plaintiffs’ reading of the CFAA would criminalize dealers granting access to
 2 their own data. See A.R.S. § 28-4651(7) (defining “Protected Dealer Data”); United
 3 States v. Nosal, 676 F.3d 854, 859 (9th Cir. 2012) (en banc) (cautioning against
 4 reading of CFAA that would make “every violation of a private computer use policy
 5 a federal crime”); Shamrock Foods Co. v. Gast, 535 F. Supp. 2d 962, 965-66 (D.
 6 Ariz. 2008) (adopting “narrow view of the CFAA” under which the prohibited
 7 conduct “is analogous to that of ‘breaking and entering’ rather than using a computer
 8 . . . . Simply stated, the CFAA is a criminal statute focused on criminal conduct. The
 9 civil component is an afterthought.”).
10     Plaintiffs’ contention that the CFAA gives them “exclusive discretion to decide
11 who is authorized to access their computer and for what purposes,” Compl. ¶ 201, is
12 thus incorrect. If that were so, the CFAA would have sweeping preemptive effect,
13 displacing any state law that limited in any way a computer owner’s right to deny
14 access to a third party, even when that third party is the owner of the data. For
15 example, no State could pass consumer-protection laws requiring companies to
16 provide customers access to their online data on certain terms.       Unsurprisingly,
17 Plaintiffs cannot point to a single case holding that the CFAA supplants the States’
18 traditional regulatory powers in that way. Indeed, as far as the AADA is aware, no
19 federal court has ever held the CFAA impliedly preempts any state statute in its 35-
20 year history.
21     The CFAA’s legislative history confirms that Congress did not intend such a
22 radical result. When the original CFAA was enacted in 1984, Congress’s stated goal
23 was to stop hacking—but it did not want to interfere with “any type or form of
24 computer access that is for a legitimate business purpose.” See H.R. Rep. No. 98-
25 894, at 21, reprinted in 1984 U.S.C.C.A.N. 3689, 3706-07 (CFAA’s predecessor
26 statute). Clearly, Congress did not intend to give computer owners carte blanche to
27 preclude access even for “legitimate business purpose[s].” The CFAA leaves States
28
                                              9
                                                                       6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 12 of 21



 1 free to determine when and under what circumstances third parties may access data
 2 on protected computers for such legitimate reasons. That is what Arizona’s law does.
 3      Second, instead of being in conflict, the federal CFAA and state Dealer Data
 4 Security Law work in tandem to ensure that computer systems and data are properly
 5 protected and remain free from any damage or loss. As noted above, the Dealer Data
 6 Security Law does not allow third parties to access a DMS and write harmful
 7 information into it directly.     Instead, the statute precludes only “unreasonable
 8 restriction[s]” on access by third parties that have met STAR Standards for data
 9 security, A.R.S. § 28-4653(A)(3)(b); provides an alternative to “access to the
10 [DMS]” by permitting pushing data through “any widely acceptable electronic file
11 format” that, again, meets the STAR Standards, id. § 28-4652; does not prevent
12 Plaintiffs from complying with their obligations under federal law, id. § 28-4653(C);
13 and requires only a “standardized framework” for the exchange and integration of
14 Protected Dealer Data consistent with a “reasonable commercial or technical standard
15 for secure data integration,” id. § 28-4654(A)(1)-(2).
16      Indeed, Plaintiffs can comply with the Law—as the statute itself enumerates, see
17 id. § 28-4654—by creating an API between the dealer’s DMS database and a
18 database outside the DMS, requiring no third-party access to the DMS at all. This
19 provision alone is fatal to Plaintiffs’ facial challenge under the CFAA. Klein, 463
20 F.3d at 1033 (statute facially unconstitutional “only if it is unconstitutional in every
21 conceivable application”) (internal quotation marks omitted).
22      In short, rather than Plaintiffs’ strained reading of these provisions as giving
23 direct, unfettered access to criminal hackers, the Law ensures that any data access is
24 secure, controlled, and within authorized bounds. Accordingly, the Dealer Data
25 Security Law is wholly consistent with the CFAA.
26      B.     The DMCA Does Not Preempt Arizona’s Law (First Claim)
27      Plaintiffs’ Digital Millennium Copyright Act (“DMCA”) preemption claim fails
28 for similar reasons. To protect copyright owners against Internet piracy, Congress
                                              10
                                                                         6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 13 of 21



 1 made it unlawful to “circumvent a technological measure that effectively controls
 2 access to” a copyrighted work. 17 U.S.C. § 1201(a)(1)(A). Circumvention “means
 3 to descramble a scrambled work, to decrypt an encrypted work, or otherwise to
 4 avoid, bypass, remove, deactivate, or impair a technological measure . . . .” 17
 5 U.S.C. § 1201(a)(3)(A). The Dealer Data Security Law does not conflict with the
 6 DMCA.
 7      First, the Dealer Data Security Law does not authorize any circumvention of
 8 technological barriers by unauthorized parties. Rather, it requires DMS providers to
 9 permit data access by persons who have the dealers’ written authorization to access
10 the dealers’ data. Indeed, it is clear that the DMCA prohibits anti-circumvention
11 only by parties who lack permission to access the computer system at issue. “The
12 legislative record reveals a clear congressional intent for the DMCA to promote an
13 electronic marketplace free from unauthorized electronic dissemination of
14 copyrighted works.” ITC Textile, Ltd. v. Wal-Mart Stores, Inc., 2009 WL 10671458,
15 at *5 (C.D. Cal. Mar. 31, 2009); Ticketmaster L.L.C. v. Prestige Entm’t, Inc., 306 F.
16 Supp. 3d 1164, 1174 (C.D. Cal. 2018) (“legitimate users” that complete a CAPTCHA
17 screen “do not violate the DMCA”); Ground Zero Museum Workshop v. Wilson, 813
18 F. Supp. 2d 678, 691 (D. Md. 2011) (DMCA requires plaintiffs to “prove that the
19 defendant’s access was unauthorized”). As with the CFAA, the DMCA protects anti-
20 circumvention measures to block unauthorized access, not to define (as the Dealer
21 Data Security Law does for dealer-authorized third parties) what access is authorized
22 in the first place.
23      Moreover, the Dealer Data Security Law does not enable copyright piracy, and
24 poses no threat to the DMCA’s core anti-piracy objective. Rather, the Law reflects
25 the Arizona Legislature’s judgment that Plaintiffs’ use of technological blocking to
26 prevent dealers from allowing third parties to access their own data has other
27 undesirable effects — principally, enabling Plaintiffs to hold dealer data hostage in
28 exchange for a “cyber ransom.”       A.R.S. § 28-4651(2).    Nothing in the DMCA
                                             11
                                                                      6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 14 of 21



 1 prohibits States from prohibiting the abuse of anti-circumvention measures. Cf.
 2 MDY Indus., LLC v. Blizzard Entm’t, Inc., 629 F.3d 928, 951 (9th Cir. 2010)
 3 (recognizing possibility that a party may use the “DMCA anti-circumvention right in
 4 a manner that violates antitrust law”). As with the CFAA, Plaintiffs’ unprecedented
 5 approach would leave States powerless to use common tools—not least, state
 6 antitrust enforcement—to regulate anticompetitive practices by software companies
 7 and their control of data.
 8      Second, Plaintiffs can comply with the Law by creating an API between a
 9 dealer’s DMS database and an external location, see A.R.S. § 28-4654; supra p. 4,
10 which does not implicate Plaintiffs’ alleged anti-circumvention measures, such as
11 CAPTCHA. With an API, no third party is accessing the DMS, and thus there is no
12 “circumvention” of any technological roadblock. Again, as with the CFAA, this fact
13 is fatal to Plaintiffs’ facial challenge to the Law in its entirety. See Arce v. Douglas,
14 793 F.3d 968, 989 (9th Cir. 2015) (under Arizona principles on severability, where
15 law is not facially invalid, the remaining provisions are to be enforced).
16      In any event, as noted, the Law precludes only “unreasonable restriction[s]” on
17 access by dealer-authorized third parties that have met STAR Standards for data
18 security, A.R.S. § 28-4653(A)(3)(b). That provision—by its very nature—does not
19 prohibit anti-circumvention measures in “every conceivable application.” Klein, 463
20 F.3d at 1033. Rather, a DMS provider that imposes reasonable restrictions on
21 access—such as CAPTCHA for unauthorized third parties—could comply with the
22 statute and will not be forced, as Plaintiffs allege, to “abandon” those restrictions.
23 Compl. ¶ 174; see Puente Arizona v. Arpaio, 821 F. 3d 1098, 1104, 1107-08 (9th Cir.
24 2016) (holding that a facial challenge on preemption grounds, even in an area
25 exclusively within the federal domain, will not succeed “[j]ust because some
26 applications of those laws implicate federal immigration priorities” and “does not
27 mean that the statute as a whole should be struck down”).
28
                                               12
                                                                          6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 15 of 21



 1     C.     The Copyright Act Does Not Preempt Arizona’s Law (Second Claim)
 2     CDK and Reynolds do not and could not allege that they have a copyright over
 3 Protected Dealer Data stored on the DMS.10 Rather, Plaintiffs argue that the Dealer
 4 Data Security Law allows third parties to “access and use Plaintiff’s copyrighted
 5 DMS software,” which results in the creation of “random access memory” (or
 6 “RAM”) copies, Compl. ¶ 183, when those third parties run a DMS report-generator
 7 function in order to access dealer data. Those allegations do not plausibly establish
 8 that Arizona’s statute conflicts with the Copyright Act.
 9     First, as with their claims under the CFAA and DMCA, Plaintiffs’ facial
10 challenge fails because they can comply with the Dealer Data Security Law without
11 any of the “access and use” of the DMS software that they allege: through the
12 creation of an API to and from the dealer’s database. See supra p. 4. Indeed,
13 although the Law prohibits Plaintiffs from preventing dealers from using authorized
14 third parties to access the dealers’ data, the Law does not authorize — much less
15 mandate — access in a way that permits the copying of Plaintiffs’ copyrighted
16 software. Instead, Section 28-4654 requires DMS companies to set up APIs to allow
17 for the transfer of dealer data — a process that would not require access to the DMS
18 by any third party. Although Plaintiffs allege that it is “impossible for a user to
19 access or use the Reynolds DMS without running (and thereby copying) Reynolds’s
20 copyrighted DMS software programs,” Compl. ¶ 49 (emphasis added), Plaintiffs
21 make no allegations that dealer-initiated data transfers and those done through
22 separate APIs require use and copying of their DMS software. There is thus no basis
23 to conclude the law is “unconstitutional in every conceivable application.” Klein,
24 463 F.3d at 1033.
25
   10
      The dealer data held in the DMS is raw information – such as customer, inventory,
26 and transactional information – and these “facts, whether alone or as part of a
   compilation, are not original and therefore may not be copyrighted.” Feist Publ’ns,
27 Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991) (finding no copyright
   protection over information in White Pages because “raw data does not satisfy the
28 originality requirement” for copyright protection).
                                             13
                                                                      6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 16 of 21



 1      Second, even if Plaintiffs could not comply with the Dealer Data Security Law
 2 without letting dealers run Plaintiffs’ copyrighted software, the Law at most
 3 authorizes fair use. It is Plaintiffs’ burden in a preemption case to show that the state
 4 statute conflicts with the entire copyright scheme, which encompasses fair use. See
 5 17 U.S.C. § 107 (fair use “is not an infringement of copyright”); Ass’n of Am. Med.
 6 Colleges v. Cuomo, 928 F.2d 519, 523 (2d Cir. 1991) (if a state statute authorizes fair
 7 use, it does not conflict with the Copyright Act); Lindberg v. Cty. of Kitsap, 133
 8 Wash. 2d 729, 745-746 (1997) (rejecting conflict preemption claim on fair use
 9 grounds). Here, any incidental copying necessary for dealers to gain access to their
10 own data is fair use as a matter of law. See Sony Comput. Entm’t, Inc. v. Connectix,
11 203 F.3d 596, 606-608 (9th Cir. 2000) (fair use for company to reproduce
12 copyrighted software underlying Sony’s PlayStation to create a program that let
13 consumers run PlayStation games on personal computers); Assessment Techs. of WI,
14 LLC v. WIREdata, Inc., 350 F.3d 640, 645 (7th Cir. 2003) (Posner, J.) (Connectix
15 permits copying a copyrighted database program for the purpose of extracting the
16 underlying data); Phantomalert, Inc. v. Google Inc., 2016 WL 879758, at *6 (N.D.
17 Cal. Mar. 8, 2016) (“copying of a database by a defendant who used it only to extract
18 the raw data was a fair use that did not give rise to a claim for copyright
19 infringement”). To the extent dealers (and their authorized agents) use the DMS
20 report-generator function to extract the dealer’s own data, resulting in incidental and
21 temporary RAM copies, that is textbook fair use.
22      Third, and in a similar vein, the Dealer Data Security Law is consistent with the
23 Copyright Act because it shares the Act’s objective of preventing DMS providers
24 from misusing any copyright in their DMS software to secure “an exclusive right or
25 limited monopoly not granted by the Copyright Office.” Practice Mgmt. Info. Corp.
26 v. Am. Med. Ass’n, 121 F.3d 516, 520-521 (9th Cir. 1997); Omega S.A. v. Costco
27 Wholesale Corp., 776 F.3d 692, 699-700 (9th Cir. 2015) (Wardlaw, J., concurring)
28 (copyright misuse prevents copyright owner from “abus[ing] the limited monopoly
                                               14
                                                                          6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 17 of 21



 1 his copyright provides by restricting competition in a market that is beyond the scope
 2 of his copyright.”). As explained, the Law stops third parties from extracting a
 3 “cyber ransom,” see A.R.S. § 28-4651(2), for access to Protected Dealer Data (which
 4 they do not own). Plaintiffs, in short, cannot claim an implied conflict with copyright
 5 law when they are using any applicable copyrights in their software “to control
 6 competition in an area outside the copyright.” Lasercomb Am., Inc. v. Reynolds, 911
 7 F.2d 970, 979 (4th Cir. 1990); see also WIREdata, 350 F.3d at 642, 646-647
 8 (database owner’s attempt to prevent data owner from “from revealing their own data
 9 . . . might constitute copyright misuse” and “would be appalling” if allowed to
10 succeed).
11      D.     The DTSA Does Not Preempt Arizona’s Law (Third Claim)
12      CDK and Reynolds allege that the Defend Trade Secrets Act (“DTSA”) gives
13 them a “federally guaranteed right to exclude others from their trade secrets,” Compl.
14 ¶ 73, which they claim the Dealer Data Security Law undermines by preventing them
15 from blocking dealer-authorized access to dealer data.         That is wrong for two
16 reasons.
17      First, by its terms, the DTSA concerns only the acquisition, disclosure, or use of
18 a trade secret pursuant to “improper means” or in violation of a duty to maintain
19 confidentiality. 18 U.S.C. § 1839(5). Importantly, the statute provides that “the term
20 ‘improper means’ . . . does not include . . . any . . . lawful means of acquisition.” Id.
21 § 1839(6) (emphasis added); see also Sapienza v. Trahan, 2019 WL 348820, at *12
22 (W.D. La. Jan. 28, 2019) (information lawfully received not misappropriated under
23 DTSA). The Dealer Data Security Law therefore poses no conflict with the DTSA:
24 it simply specifies a “lawful means” through which dealer-authorized third parties
25 may access dealer data.
26      Second, CDK and Reynolds have not plausibly alleged that any trade secrets will
27 be stolen if the Dealer Data Security Law is enforced. CDK and Reynolds claim that
28 the Law requires access to their trade secret “forms, accounting rules, tax tables, and
                                               15
                                                                          6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 18 of 21



 1 proprietary tools and data compilations,” Compl. ¶¶ 191-92, but the statute only
 2 allows access to Protected Dealer Data as specifically defined in the statute, not any
 3 of these alleged trade secrets. Indeed, Protected Dealer Data falls outside the DTSA
 4 because it is data the dealers or third parties themselves have developed and derived
 5 independently. See 18 U.S.C. § 1839(6)(B). Here again, in the context of a facial
 6 challenge, there is no basis to conclude that dealer-authorized third parties will
 7 exploit access to Protected Dealer Data as a means to steal Plaintiffs’ trade secrets.
 8 And, the Complaint is bereft of examples of dealer-authorized third parties accessing
 9 (let alone stealing) a DMS provider’s trade secrets.
10      E.     The GLBA Does Not Preempt Arizona’s Law (Fifth Claim)
11      The Gramm-Leach-Bliley Act (“GLBA”) prohibits financial institutions from
12 disclosing nonpublic personal information of consumers and requires certain
13 agencies to create regulations to ensure the security and confidentiality of that
14 information. See 15 U.S.C. §§ 6801-6802. The FTC has, in turn, promulgated a rule
15 that requires financial institutions to create an information security program sufficient
16 to control for “reasonably foreseeable” security risks. See generally 16 C.F.R.
17 § 314.3-314.4. By its terms, the GLBA “shall not be construed as superseding,
18 altering, or affecting” consistent state laws, 15 U.S.C. § 6807(a)-(b), and nothing in
19 the Dealer Data Security Law remotely conflicts with the GLBA or the FTC’s
20 regulations.    To the contrary, the Law operates to allow dealers to meet their
21 obligations under the GLBA.
22      To start, Plaintiffs do not allege that the GLBA applies to CDK and Reynolds—
23 only that dealers are “financial institutions” subject to the GLBA’s regulations. See
24 Compl. ¶ 211. That alone is fatal to their claim: the Dealer Data Security Law does
25 not impose any duties or obligations on DMS providers that are contrary to what the
26 GLBA requires of them.
27      Since the Complaint does not allege that Plaintiffs are actually subject to the
28 GLBA, their contention appears to be that restricting DMS providers’ right to exert
                                               16
                                                                          6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 19 of 21



 1 total control over dealer data will undermine the GLBA because dealers will fail to
 2 comply with their own GLBA obligations if they regain control of their data. See
 3 Compl. ¶¶ 214-16. That is a circuitous—and novel—theory indeed. There is no case
 4 finding preemption in remotely similar circumstances.
 5      Moreover, the suggestion that Arizona’s automobile dealers are categorically
 6 incapable of complying with their own GLBA obligations is entirely speculative and
 7 implausible. The Complaint cites no instances of dealers causing data breaches.
 8 Tellingly, Plaintiffs’ data security anecdote involved an isolated case in which a DMS
 9 provider, not a dealer, allegedly mishandled consumer data. See Compl. ¶¶ 135-37.
10 In fact, the Dealer Data Security Law helps dealers comply with their obligations
11 under the GLBA. For instance, it requires that Protected Dealer Data only be used
12 subject to a dealer’s express written consent, A.R.S. §§ 28-4653(A)(3)(b)(vi), 28-
13 4654(B)(1), which is consistent with the GLBA’s financial privacy rule, see 16
14 C.F.R. § 313 (setting conditions on use of consumer data).             And the STAR
15 Standards—which the Law incorporates as a minimum set of security standards for
16 all interactions with Protected Dealer Data, see A.R.S. § 28-4652—incorporate the
17 GLBA.       See STAR Standards § 2.6.e (requiring dealers to “[e]nsure the dealer
18 complies with all federal . . . regulations for financial and retail institutions such as
19 the [GLBA]”).
20      Finally, if on a wholly different set of facts it truly became the case that DMS
21 providers had to restrict dealer access to the dealers’ own data to protect consumer
22 information—such as a temporary cyberattack—the Law specifically provides that
23 Plaintiffs are not precluded from “discharging” any federal legal duties “to protect
24 and secure protected dealer data.” See A.R.S. § 28-4653(C).
25                                     CONCLUSION
26      For the foregoing reasons, AADA respectfully requests that the Court dismiss
27 Plaintiffs’ Complaint in its entirety with prejudice.
28
                                               17
                                                                          6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 20 of 21



 1        RESPECFULLY SUBMITTED this 18th day of September, 2019.
 2
                                 By     /s/ Jeffrey D. Gardner
 3                                    John C. Norling
                                      Jeffrey D. Gardner
 4                                    Jimmie W. Pursell, Jr.
                                      JENNINGS, STROUSS &
 5                                    SALMON, P.L.C.
                                      One East Washington Street, Suite 1900
 6                                    Phoenix, Arizona 85004-2554
 7                                    Michael N. Nemelka*
                                      Derek T. Ho*
 8                                    Brendan J. Crimmins*
                                      Joshua Hafenbrack*
 9                                    Collin R. White*
                                      Bethan Jones*
10                                    KELLOGG, HANSEN, TODD,
                                       FIGEL & FREDERICK, P.L.L.C.
11                                    1615 M Street, N.W., Suite 400
                                      Washington, D.C. 20036
12
                                      Attorneys for Intervenor Defendants Arizona
13                                    Automobile Dealers Association
14                                    *Pro Hac Vice
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        18
                                                                  6775191v1(63597.36)
     Case 2:19-cv-04849-GMS Document 39 Filed 09/18/19 Page 21 of 21



 1                           CERTIFICATE OF SERVICE
 2        I hereby certify that on September 18, 2019, I electronically transmitted the
          attached document to the Clerk’s Office using the CM/ECF System for filing
 3        and transmittal of a Notice of Electronic Filing to the following CM/ECF
          registrants:
 4
          •   Mary Ruth O’Grady: mogrady@omlaw.com, pnieto@omlaw.com
 5        •   Daniel Hunt Bergin: Daniel.Bergin@azag.gov, Transportation@azag.gov
          •   Jeffrey Bryan Molinar: jmolinar@omlaw.com, ddybdahl@omlaw.com
 6        •   Lauren Elliott Stine: lstine@quarles.com, docketaz@quarles.com,
              mmarotta@quarles.com
 7        •   Brian Alexander Howie: brian.howie@quarles.com,
              docketaz@quarles.com, maria.marotta@quarles.com
 8        •   Rusty Duane Crandell: Rusty.Crandell@azag.gov, ACL@azag.gov
          •   Brunn Wall Roysden, III: beau.roysden@azag.gov, ACL@azag.gov
 9        •   William Dewitt Furnish: wfurnish@omlaw.com, ddybdahl@omlaw.com
          •   Emma Jane Cone-Roddy: econe-roddy@omlaw.com,
10            rsanhadja@omlaw.com
          •   Thomas J. Dillickrath: tdillickrath@sheppardmullin.com
11        •   Denise L. Drake: ddrake@gibbsbruns.com, kstehling@gibbsbruns.com
          •   Amar Shrinivas Naik: anaik@sheppardmullin.com
12        •   Molly C. Lorenzi: MLorenzi@sheppardmullin.com
          •   Britt M. Miller: bmiller@mayerbrown.com
13        •   Michael Anthony Scodro: mscodro@mayerbrown.com
          •   Brett E. Legner: blegner@mayerbrown.com,
14            courtnotification@mayerbrown.com
          •   Aundrea K. Gulley: agulley@gibbsbruns.com, kstehling@gibbsbruns.com
15        •   Brendan J. Crimmins: bcrimmins@kellogghansen.com,
              agilbert@kellogghansen.com
16        •   Bethan R. Jones: bjones@kellogghansen.com,
              wwiener@kellogghansen.com
17        •   Collin R. White: cwhite@kellogghansen.com, ccook@kellogghansen.com
          •   Derek T. Ho: dho@kellogghansen.com, ccook@kellogghansen.com
18        •   Michael N. Nemelka: mnemelka@kellogghansen.com,
              aoak@kellogghansen.com, jdavis@kellogghansen.com
19        •   Joshua Hafenbrack: jhafenbrack@kellogghansen.com,
              jcenzer@kellogghansen.com
20
          I hereby certify that on September 18, 2019, I electronically transmitted a PDF
21        version of the attached document and sent via U.S. Mail to the following:
22        I further certify that on September 18, 2019, I put in the U.S. Mail a paper
          courtesy copy of the foregoing document and the Notice of Electronic Filing
23        to the assigned Judge.
24
                                            By     /s/ Estela G. Blackmountain
25
26
27
28
                                            19
                                                                       6775191v1(63597.36)
